Citation Nr: 0503224	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the veteran's claim of entitlement to a 
compensable rating for his service-connected bilateral 
sensorineural hearing loss.  The veteran perfected a timely 
appeal of this determination to the Board

When this matter was initially before the Board in April 
2004, it was remanded for further development, which has been 
accomplished.  Because the RO has confirmed and continued the 
denial of the veteran's claim, it has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  VA audiometric test results conducted in May 2001 show 
that the veteran had level III hearing in his right ear and 
level VI hearing in his left ear.

2.  VA audiometric test results conducted in January 2002 
show that the veteran had level II hearing in his right ear 
and level I hearing in his left ear.

3.  VA audiometric test results conducted in June 2004 show 
that the veteran had level IV hearing in his right ear and 
level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 
4.10, 4.85 Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim 
asserting entitlement to a compensable rating his bilateral 
hearing loss, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and a Supplemental Statement of the Case (SSOC) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, in RO letters dated in December 2001 and April 
2004, and in the Board's April 2004 remand, VA notified the 
veteran of the information and evidence not of record that 
was necessary to support his claim.  By way of these 
communications, the Board finds that VA gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  For these reasons, the Board finds that 
the notification contained in these communications 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 270 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to the timing of the VCAA 
notices, as well as any error in not providing a single 
notice to the veteran covering all content requirements, was 
harmless.  See 38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes during 
this appeal, the veteran was afforded pertinent VA 
examinations in January 2002 and June 2004; he was also 
afforded a VA outpatient audiological evaluation in May 2001.  
In addition, in written argument, his representative noted 
that the RO complied with the Board's April 2004 remand 
directives.  Thus the Board will proceed with the 
consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran asserts, in essence, that his hearing loss has 
worsened and that a compensable rating is warranted.  In 
support, he cites the findings showing impaired hearing 
during service and notes that he has been issued hearing aids 
by VA.  He also highlights the findings contained in a May 
2001 VA audiogram, which he maintains demonstrates that his 
bilateral hearing loss warrants a compensable schedular 
rating.  In addition, his representative asserts that a 
compensable rating is warranted on an extraschedular basis.

In an April 1976 rating decision, the RO granted service 
connection for bilateral sensorineural hearing loss and 
assigned the current noncompensable evaluation under former 
Diagnostic Code 6297, effective March 24, 1975.  In January 
2001, the veteran filed this claim seeking an increased 
rating for this condition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's bilateral hearing loss is evaluated under 
Diagnostic Code 6100 of the Rating Schedule.  Evaluations of 
defective hearing under this code range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Bruce v. West, 11 
Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, and the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, and each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz, and the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  The Board notes that given the findings 
of the May 2001, January 2002 and June 2004 VA audiological 
evaluations, no exceptional patterns of hearing impairment 
exist in this case.  

As the Board noted in the April 2004 remand, in May 2001, the 
veteran was afforded a VA audiological evaluation, which was 
performed on an outpatient basis.  That evaluation revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
30
70
80
LEFT
N/A
25
65
65
60

Pure tone threshold levels averaged 48 decibels for the right 
ear and 54 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in his 
right ear and 64 percent in his left ear.

In addition, as the Board also reported in the April 2004 
remand, in January 2002, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
40
70
80
LEFT
N/A
25
65
65
70

Pure tone threshold levels averaged 51 decibels for the right 
ear and 56 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in his 
right ear and 92 percent in his left ear.

Because of the discrepancy between the May 2001 and January 
2002 audiological findings, and particularly with respect to 
the speech recognition findings, in April 2004, the Board 
concluded that another VA audiology examination was necessary 
to determine the current severity of the veteran's bilateral 
sensorineural hearing loss, and remanded this case for that 
purpose.

In compliance with the Board's remand instructions, in June 
2004, the veteran was afforded a VA audiological evaluation, 
which revealed pure tone threshold levels, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
40
70
80
LEFT
N/A
25
65
65
70

Pure tone threshold levels averaged 50 decibels for the right 
ear and 55 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in his 
right ear and 84 percent in his left ear.

The mechanical application of the Rating Schedule to the May 
2001 VA audiometric evaluation shows that the veteran had 
level III hearing in his right ear and level VI hearing in 
his left ear, which warrants a 10 percent evaluation under 
Diagnostic Code 6100.  The mechanical application of the 
Rating Schedule to the January  2002 VA audiometric 
examination findings results in a determination that the 
veteran has Level II hearing in his right ear and level I 
hearing, which warrants a noncompensable evaluation under 
Diagnostic Code 6100.  Finally, the mechanical application of 
the Rating Schedule to the June 2004 audiometric evaluation 
reveals that the veteran had level IV hearing in his right 
ear and level II hearing in his left ear, which again 
warrants a noncompensable rating under Diagnostic Code 6100.  
In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral sensorineural hearing loss warrants a compensable 
evaluation.  As such, entitlement to a compensable schedular 
evaluation is not warranted.  Indeed, as noted above, the 
veteran's representative implicitly acknowledges that the 
application of the schedular criteria to the VA audiometric 
findings yields a noncompensable evaluation because he 
asserts entitlement to a compensable rating on an 
extraschedular basis.

Although the audiological findings discussed above most 
closely approximate the criteria for a noncompensable rating, 
the Board also acknowledges that they do confirm the 
veteran's contention that his bilateral sensorineural hearing 
loss has worsened.  Accordingly, in the future, his bilateral 
sensorineural hearing loss might satisfy the criteria for a 
compensable evaluation under Diagnostic Code 6100.  

In reaching this determination, the Board notes that it 
appears that the veteran might be under the mistaken 
impression that because his service-connected bilateral 
sensorineural hearing loss has been evaluated as 
noncompensably disabling since March 1975, service connection 
has not been established.  Service connection, however, has 
been in effect since that time because in April 1976 VA 
determined that his hearing loss was related to service.  
Once service connection has been established, however, VA 
evaluates the condition based on its severity, as explained 
above.  In this regard, the Board observes that in Meeks v. 
West, 216 F.3d 1363, (Fed. Cir. 2000), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
in an analogous context, stated that the veteran "conflates 
what are in fact two distinct issues, involving separate 
inquiries:  the determination of the date from which an award 
is effective, and the quantum of the award to which a veteran 
is entitled."  Id. at 1366.  Here, service connection has 
been in effect for approximately 30 years, but under the 
criteria discussed above, the preponderance of the evidence 
is against a finding that the veteran's bilateral 
sensorineural hearing loss warrants a compensable schedular 
evaluation, and therefore, this aspect of the claim must be 
denied because disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Bruce; Lendenmann.

Finally, as noted above, in recognition of the schedular 
criteria, the veteran has asserted entitlement to a 
compensable rating on an extraschedular basis; however, the 
Board finds that this matter need not be remanded to have the 
RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's bilateral sensorineural hearing 
loss reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extra-schedular basis, and indeed, neither 
the veteran nor his representative has identified any 
exceptional or unusual disability factors.  See 38 C.F.R. 
§ 3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the condition is not shown to warrant any, 
let alone, frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating for bilateral sensorineural hearing loss 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


